Citation Nr: 1424147	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-46 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an effective date prior to April 24, 1998, for the grant of service connection for lumbar strain with degenerative osteoarthritis.

2.  Entitlement to an increased evaluation for bilateral pes planus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for lumbar strain with degenerative osteoarthritis, initially evaluated as 10 percent disabling and evaluated as 20 percent disabling from August 1, 2006.   

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The March 2008 rating decision granted service connection for lumbar strain with degenerative osteoarthritis.  It assigned a 10 percent rating effective February 15, 2000, and a 20 percent rating effective August 1, 2006.  The Veteran perfected an appeal of the disability rating and the effective date.  

In October 2009, in the course of this appeal, the RO granted an effective date of April 24, 1998, for the grant of service connection for lumbar strain with degenerative osteoarthritis.

The June 2010 rating decision denied entitlement to a rating in excess of 10 percent for bilateral pes planus and denied entitlement to a TDIU.  

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issues of entitlement to an increased rating for lumbar strain with degenerative osteoarthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's accredited representative that the Veteran no longer wished to appeal the effective date assigned for the grant of service connection for lumbar strain.

2.  The Veteran's bilateral pes planus is manifested by moderate disability, but is not manifested by severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, or by pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran, or his authorized representative, of the appeal of entitlement to an effective date prior to April 24, 1998, for the grant of service connection for lumbar strain with degenerative osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276 through 5284 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of entitlement to an effective date prior to April 24, 1998, for the grant of service connection for lumbar strain with degenerative osteoarthritis through his accredited representative, via a July 2010 written statement noting that the Veteran "no longer wishes to appeal the effective date assigned for service connection for lumbar strain."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to an effective date prior to April 24, 1998, for the grant of service connection for lumbar strain with degenerative osteoarthritis, and it is dismissed.

II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes April 2010 and August 2011 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to an increased rating for bilateral pes planus.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The April 2010 letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the August 2011 letter was not issued prior to the initial adjudication of the Veteran's increased rating claim in June 2010.  This claim, however, was subsequently readjudicated, most recently in a June 2013 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's identified available private medical records and his Social Security Administration (SSA) records.

The RO arranged for the Veteran to undergo VA examinations in April 2010 and September 2011.  The Board finds that the resulting reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

The Board has considered whether to remand this claim for a more recent VA examination, as the most recent VA examination of record is from September 2011.  The Board notes, however, that the duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  There is no objective evidence indicating that there has been an increase in the severity of the Veteran's bilateral pes planus since the September 2011 examination, and the Veteran has made no such contention.  See 38 C.F.R. § 3.327(a) (2013).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The appeal in this case arises from an October 2009 claim.  Currently, the Veteran is in receipt of a 10 percent rating for bilateral pes planus under 38 C.F.R. § 4.71s, Diagnostic Code 5276 (2013).  Under Diagnostic Code 5276, moderate pes planus, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, warrants a 10 percent rating.  Severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 30 percent rating for bilateral disability.  Pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 50 percent for bilateral disability.  

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

Turning to the evidence of record, the April 2010 VA examination report notes that the Veteran reported that he has pain in both feet, despite the use of orthotics and pain medications.  He reported that this pain is at equal intensity at rest and described the pain as constant and dull in nature at rest.  He rated the pain as 5 out of 10 in severity at rest.  He denied any weakness, stiffness, or fatigability of both feet at rest.  

The record notes that the Veteran uses Ultram 50 milligrams four times per day as needed.  He reported that the medication helps to some degree.  The Veteran reported he is not currently wearing corrective shoes or using shoe inserts for his bilateral foot condition.

On examination, mild pes planus and mild hallux valgus deformity were found in both feet.  There was no evidence of muscle atrophy or abnormal skin or vascular changes in both feet.  There was mild deformity of the third, fourth, and fifth toes in the left foot.  The remaining toes in the left foot were normal, and there were no deformities of the toes of the right foot.  There was no pain on motion, edema, tenderness, weakness, or instability in both feet.  With repetitive use, the range of motion of the toes was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran had normal posture on standing.  

Active and passive inversion of both feet was 0 to 30 degrees, and active and passive everson of both feet was 0 to 20 degrees.  The Veteran did not experience pain on motion with inversion and eversion.  The toes had no pain with active and passive range of motion on all toes of both feet.  The Veteran had mild antalgic gait.  

There was no evidence of abnormal weight bearing.  There was no callus, skin breakdown, or unusual shoe wear present.  The Veteran was ambulatory.  The weight-bearing and non-weight-bearing alignment of the Achilles tendon was normal.  The Veteran did not have pain in the Achilles tendon when both feet were manipulated.  There was mild tenderness in the medial aspect and the plantar aspect of both feet.  

In terms of functional limitations, the Veteran is unable to stand for more than 15 minutes, and he is unable to walk for more than 20 minutes due to his bilateral foot disability.  

The Veteran reported experiencing flare-ups of his bilateral foot condition with standing more than 15 minutes, walking for more than 20 minutes, running for more than 15 minutes, climbing more than two flights of stairs, and lifting objects weighing more than 50 pounds.  During flare-ups, the pain in both feet is of equal intensity at 8 out of 10.  Alleviating factors were resting and elevating both of his feet for 30 minutes and taking a 50 milligram Tramodol tablet.  He reported that he gets flare-ups almost daily, and these flare-ups usually last for about one hour.  The Veteran reported that he experiences an additional 30 percent limitation of function of his daily activities during flare-ups.  The examiner diagnosed mild chronic bilateral foot strain and mild bilateral pes planus.

The September 2011 VA examination report notes that the Veteran described experiencing moderate, intermittent pain in both feet, which occurs seven to eight times per day.  The pain occurs with standing and walking and with weakness and fatigability.  It lasts one hour and does not occur with rest.  He denied any foot surgery.  He takes 50 milligrams of Ultram three times per day and 200 milligrams of Celebrex once per day.  He reported both of these medications have been helpful.  He presented with mild antalgic gait.  He denied use of canes, crutches, walkers, braces, or wheelchairs.  He denied use of orthotics or corrective devices.  He has difficulty standing for more than five minutes, and walking for more than 15 minutes due to bilateral foot pain.  With respect to activities of daily living, he has difficulty standing for more than five minutes and walking more than 15 minutes.  

On examination, bilateral hallux valgus deformity of both great toes deviated laterally at 30 degrees was noted.  Active and passive range of motion was normal.  On repetition, the range of motion did not elicit additional pain, fatigue, weakness, or lack of endurance.  There was no evidence of pain of the toes with range of motion.  There were findings of hammertoes of the second, third, fourth, and fifth toes of both feet.  On active and passive range of motion testing, dorsiflexion was to 20 degrees, plantar flexion was to 45 degrees, inversion was to 35 degrees, and eversion was to 25 degrees.  There was no evidence of pain with range of motion.  With repetitive use, range of motion did not elicit additional pain, fatigue, weakness, or lack of endurance.  There was no edema, weakness, or instability.  Mild tenderness was noted along the entire plantar aspect of both feet.  

With respect to functional limitations, the Veteran has difficulty standing for more than five minutes and walking more than 15 minutes.  There was no evidence of callus formation, or of unusual shoe wear pattern to suggest abnormal weight-bearing.  He had flat feet and his Achilles tendon was midline for both feet.  There was no evidence of pain on manipulation of flat foot condition of both feet.  

X-rays revealed suggestion of subluxation at the left fifth metatarsal phalangeal joint, age-indeterminate.  Mild degenerative changes were seen at the first metatarsal-phalangeal joints bilaterally.  There was bilateral pes planus and mild bilateral hallux valgus deformity.  Mild bony spurring was seen along the left
plantar calcaneus.  No fracture was identified.

An October 2011 VA medical record notes that the Veteran had bilateral foot pain and burning that he believed were related to his diabetes mellitus and back disability.  On examination, pedal pulses were palpable bilaterally.  There was decreased height to the medial longitudinal arch with bilateral prominent navicular.  He had an increased angle and base of gait.  Sensation was grossly intact.  He was not interested in orthotics.

A December 2011 VA medical record notes that the Veteran reported constant pain in his toes.  It was noted that he will need bilateral medial buttress and forefoot rocker added to his shoes to help with foot and ankle valgus and hammer toes.

An April 2013 private medical record notes that the Veteran sought treatment for "a small bump between his large and second toe" on his right foot that was determined to likely be a lipoma.  The bump was described as "painless without drainage," and it was noted that the Veteran "has no other complaints."  

Based on the above, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's bilateral pes planus are not satisfied.  The above evidence does not demonstrate severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities to warrant a 30 percent rating.  The Board notes that the April 2010 VA examination report characterizes the Veteran's pes planus as "mild," while the September 2011 VA examination report characterizes his pes planus as "moderate."  The Board acknowledges that these characterizations, alone, are not dispositive.  The Board further finds, however, that the Veteran's pes planus has not exhibited the specific characteristic symptomatology that is noted in Diagnostic Code 5276. 

Specifically, marked deformity, including pronation or abduction, was not found on examination.  The Board notes that both VA examiners expressly found no abnormal shoe wear pattern.  Nor does the evidence reflect pain on manipulation and use accentuated.  The April 2010 examination report note mild tenderness in the medial and plantar aspects of both feet, but otherwise finds no pain on manipulation or range of motion testing.  The September 2011 VA examination report notes mild tenderness along the entire plantar aspect of both feet, but no pain was found on manipulation or range of motion testing.  The record does not reflect swelling, and callosities were expressly not found on examination.  With respect to the DeLuca factors, both VA examiners specifically found no evidence of pain with range of motion or additional pain, fatigue, weakness, or lack of endurance with repetitive use.  Based on the above, the Board finds that the criteria for a 30 percent rating for bilateral pes planus are not met.

Nor are the 50 percent criteria demonstrated, as the evidence does not demonstrate pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  As noted above, pronation is not demonstrated.  Both examination reports note tenderness on the plantar surfaces of the feet, but such tenderness is "mild" rather than "extreme."  There was no marked inward displacement.  The evidence does not reflect severe spasm of the tendo achillis on manipulation, and April 2010 VA examination report specifically notes that there was no pain on the Achilles tendon when manipulated.  Again, with respect to the DeLuca factors, both VA examiners specifically found no evidence of pain with range of motion or additional pain, fatigue, weakness, or lack of endurance with repetitive use.  In light of the above, the Board finds that any increased rating for bilateral pes planus is not warranted.

The Board has also considered whether another rating may be assigned for additional foot disability under another diagnostic code.  Disabilities of the feet are assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5276 through 5284.  In the absence of evidence of weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 5278), metatarsalgia (Diagnostic Code 5279), hallux rigidus (Diagnostic Code 5281), or malunion or nonunion of metatarsalgia bones (Diagnostic Code 5283), separate ratings are not warranted under the corresponding diagnostic codes.

Diagnostic Code 5280 assigns a 10 percent rating for unilateral hallux valgus that is either operated with resection of metatarsal head or severe, if equivalent to amputation of great toe.  The April 2010 VA examination report notes a finding of mild hallux valgus deformity, which is not of sufficient severity to satisfy either criterion for a compensable rating.

Diagnostic Code 5182 assigns a 10 percent rating for hammertoes, with all toes on one foot, without claw foot.  The September 2011 VA examination found hammertoes of the second, third, fourth, and fifth toes of both feet, and a December 2011 VA medical record references the Veteran's hammertoes.  The September 2011 record found no hammertoes on the first toe or either foot, however, and there is no contrary indication in the VA medical record from three months later.  Therefore, a separate 10 percent rating is not warranted for either foot for hammertoes.

The Board also notes that Diagnostic Code 5284 applies to other foot injuries, with a 10 percent rating for moderate disability, a 20 percent rating for moderately severe disability, and a 30 percent rating for severe disability.  The Board notes, however, that the pes planus disability is expressly contemplated by the rating criteria of Diagnostic Code 5276, for acquired flatfoot.  The canon of regulatory interpretation provides that the more specific trumps the general.  Zimick v. West, 11 Vet. App. 45, 51 (1998).  Because Diagnostic Code 5276 expressly evaluates the specific disability for which the Veteran is service-connected, the Board finds that it would not be appropriate to evaluate the Veteran's bilateral pes planus under "foot injuries, other," when there is a diagnostic code for pes planus.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an evaluation in excess of 10 percent for bilateral pes planus must be denied.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral pes planus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected bilateral pes planus adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The pes planus in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The claim of entitlement to an effective date prior to April 24, 1998, for the grant of service connection for lumbar strain with degenerative osteoarthritis is dismissed.

Entitlement to an increased evaluation for bilateral pes planus, currently evaluated as 10 percent disabling, is denied.


REMAND

The Veteran has also claimed entitlement to an increased rating for lumbar strain with degenerative osteoarthritis, initially evaluated as 10 percent disabling and evaluated as 20 percent disabling from August 1, 2006, and entitlement to a TDIU.  The Board finds that these claims must be remanded because the record indicates that the Veteran's lumbar spine disability has worsened since the most recent VA examination in September 2011.

Specifically, the Veteran and his accredited representative contend that the Veteran has neurologic symptomatology in his lower extremities due to his service-connected lumbar spine disability.  No such disability was found on the September 2011 VA examination.  Therefore, a new VA examination is necessary.

The claim for TDIU is inextricably intertwined with the claim of entitlement to an increased rating for lumbar strain with degenerative osteoarthritis.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the lumbar spine claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

While this case is on remand, the Veteran should be given the opportunity to identify any relevant medical records, and all appropriate steps to obtain such records should be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for the disability at issue.  After securing any necessary releases, the AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his lumbar strain with degenerative osteoarthritis.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should list the range of motion of the Veteran's lumbar spine in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Does the lumbar spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

b.  Does pain significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

c.  The examiner should also describe the extent to which the Veteran's lumbar spine disability interferes with his ability to work, and must specifically determine whether the Veteran is unemployable due to his service-connected lumbar spine and bilateral foot disabilities.

3.  Following completion of the first instruction above, schedule a separate neurological examination to determine the nature and extent of any neurological manifestations of the Veteran's lumbar strain with degenerative osteoarthritis.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary, including an EMG, should be conducted.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to the following inquiry.

Please identify any neurological findings related to the service-connected lumbar spine disability and fully describe the extent and severity of those symptoms.  The examiner should specifically respond to the following:

a.  Does the Veteran experience bowel or bladder incontinence as a result of his service-connected degenerative disc disease of the lumbar spine?  If so, please provide a complete description of the symptomatology, including severity. 

b.  Does the Veteran have a nerve disability in either lower extremity that is due to his service-connected lumbar spine disability?  If such disability is found, please identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

c.  The examiner should also describe the extent to which the any neurologic disabilities that are associated with the lumbar spine disability interfere with his ability to work, and must specifically determine whether the Veteran is unemployable due to his service-connected disabilities.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


